DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received January 4, 2021.  Claims 16-18, and 21-32 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is withdrawn based on the Terminal Disclaimer received in application # 15/318865 on November 23, 2020. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al, US 2008/0051309.
Lin et al teach a liquid laundry detergent with fabric conditioners (see abstract).  The composition requires an esterquat fabric softener (claim 13), other fabric softeners include cationic guar and cationic quat sugar derivatives (¶48), and grayness inhibitors, such as starch and methyl hydroxyethylcellulose, are suitable additives of the invention (¶108).  It would have been obvious for one of ordinary skill in the art to add an additional fabric softener and grayness inhibitor to a composition already containing an esterquat, as esterquats are essential components of the invention and other fabric softeners and grayness inhibitors are suitable additives of the invention.  
With respect to the molecular weight of the nonionic polysaccharide, first, a method for treating a fabric, i.e. a laundry detergent, is claimed comprising a nonionic polysaccharide, and the reference is a laundry detergent which may contain nonionic polysaccharides.  Why would the nonionic polysaccharide of the reference, suitable for use in a laundry detergent, have a molecular weight vastly different from the nonionic polysaccharide of the reference?  With that said, commercially available methyl hydroxyethylcellulose, available under the Natrosol tradename, has molecular weights as high as 500k daltons.
Applicants have traversed this rejection on the grounds the nonionic polysaccharide of the reference does not have the molecular weight range claimed.  Perhaps not explicitly, but the examiner maintains polysaccharides suitable for use in the laundry detergent of the reference will have the same molecular weight in general as the polysaccharides claimed, also for use in laundry detergents.

Claims 16-18, and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over de Buzzaccarini et al, US 2004/0142840.
De Buzzaccarini et al teach a fabric treatment composition contained in a pouch that may be made of xanthan and carrageenan gum (¶32) comprising 3.5% canola-based esterquat (mostly oleic acid, and so satisfies the esterquat claimed), 0.1% cationic guar gum, nonionic surfactant, polydimethylsiloxane, perfume, and the balance water (example XI).  The examiner maintains PVOH pouches are ubiquitous in the art, and upon dissolution of the PVOH pouch in a wash liquor, example XI will also contain PVOH.  It would have been obvious for one of ordinary skill in the art to use a PVOH pouch as these pouches are well-known, are extremely common in the art, and are taught by the reference.  
With respect to the molecular weight of the nonionic polysaccharide, first, a method for treating a fabric, i.e. a laundry detergent, is claimed comprising a nonionic polysaccharide, and the reference is a laundry detergent which may contain nonionic polysaccharides.  Why would the nonionic polysaccharide of the reference, suitable for use in a laundry detergent, have a molecular weight vastly different from the nonionic polysaccharide of the reference?  With that said, xanthan gum is known to have a high molecular weight but as low as 1 million daltons. 
Applicants have traversed this rejection on the grounds the nonionic polysaccharide of the reference does not have the molecular weight range claimed.  Perhaps not explicitly, but the examiner maintains polysaccharides suitable for use in the laundry detergent of the reference will have the same molecular weight in general as the polysaccharides claimed, also for use in laundry detergents.

Claims 16-18, 21, 23-29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Grainger et al, US 2001/0006938.
Grainger et al teach a fabric softening composition comprising 3% quaternary ammonium compound, nonionic surfactant, 0.1% cationic guar gum, and the balance water (¶154, example 5).  Another example comprises a tallow-based esterquat, nonionic surfactant, perfume, and the balance water (¶143, example 2).  Suitable viscosity modifiers include hydroxyethylcellulose and starch and may be present in preferred amounts of from 0.05 to 2% (¶108-110).  It would have been obvious for one of ordinary skill in the art to prepare a fabric softening composition comprising esterquat, cationic guar, nonionic surfactant, perfume, and HEC thickener with complete confidence of forming an effective cationic softener as all of these components are taught as preferred or suitable additives in the fabric softeners of the reference.
With respect to the molecular weight of the nonionic polysaccharide, first, a method for treating a fabric, i.e. a laundry detergent, is claimed comprising a nonionic polysaccharide, and the reference is a laundry detergent which may contain nonionic polysaccharides.  Why would the nonionic polysaccharide of the reference, suitable for use in a laundry detergent, have a molecular weight vastly different from the nonionic polysaccharide of the reference?  With that said, commercially available hydroxyethylcellulose, available under the Natrosol tradename, has molecular weights as high as 500k daltons.
Applicants have traversed this rejection on the grounds the nonionic polysaccharide of the reference does not have the molecular weight range claimed.  Perhaps not explicitly, but the examiner maintains polysaccharides suitable for use in the laundry detergent of the reference will have the same molecular weight in general as the polysaccharides claimed, also for use in laundry detergents.


Claims 16-18, and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al, US 2007/0105739.
Wahl et al teach a fabric care composition in a PVOH pouch comprising nonionic surfactant, 0.67% cationic guar gum, polydimethylsiloxane, perfume, and the balance water (¶204, example XXVI).  Suitable anti-static agents of the invention include esterquats, including TEO as defined in present claims 28 and 32 (¶123), and suitable structurants of the invention include hydroxyalkylated guar gum (¶67).  It would have been obvious for one of ordinary skill in the art to prepare a fabric care composition comprising esterquat as an anti-static agent and guar gum thickener as these components are taught as a suitable additives of the reference.  
With respect to the molecular weight of the nonionic polysaccharide, first, a method for treating a fabric, i.e. a laundry detergent, is claimed comprising a nonionic polysaccharide, and the reference is a laundry detergent which may contain nonionic polysaccharides.  Why would the nonionic polysaccharide of the reference, suitable for use in a laundry detergent, have a molecular weight vastly different from the nonionic polysaccharide of the reference?  With that said, commercially available PVOH pouches may have a molecular weight as high as 1 million daltons (see ¶274 of US 2016/0090564).  
Applicants have traversed this rejection on the grounds the nonionic polysaccharide of the reference does not have the molecular weight range claimed.  Perhaps not explicitly, but the examiner maintains polysaccharides suitable for use in the laundry detergent of the reference will have the same molecular weight in general as the polysaccharides claimed, also for use in laundry detergents.

Claims 16-18, and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al, US 2006/0276370.
Zhang et al teach a fabric care composition comprising 7% DEEDMAC ester quat, 2% cationic polysaccharide, and the balance water (¶142, example X). Suitable viscosity modifiers of the invention include cationic guar gums and guar gum (¶128 and claim 12), as well as silicone antifoams (¶185).  It would have been obvious for one of ordinary skill in the art to prepare a fabric care composition comprising well-known viscosity modifiers and antifoams as these components are taught as suitable additives of the reference.  
With respect to the molecular weight of the nonionic polysaccharide, first, a method for treating a fabric, i.e. a laundry detergent, is claimed comprising a nonionic polysaccharide, and the reference is a laundry detergent which may contain nonionic polysaccharides.  Why would the nonionic polysaccharide of the reference, suitable for use in a laundry detergent, have a molecular weight vastly different from the nonionic polysaccharide of the reference?  With that said, guar gum is known to have a high molecular weight in the range of 2-5M daltons.
Applicants have traversed this rejection on the grounds the nonionic polysaccharide of the reference does not have the molecular weight range claimed.  Perhaps not explicitly, but the examiner maintains polysaccharides suitable for use in the laundry detergent of the reference will have the same molecular weight in general as the polysaccharides claimed, also for use in laundry detergents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761